The opinion of the Court was delivered by
McEnery, J.
The defendant was indicted for the crime of murder, found guilty and sentenced, from which he appeals.
The only reason assigned for a reversal of the judgment is the /deal of the lower court to grant a new trial. The motion filed for new trial alleged:
1. “That the verdict of the jury is contrary to the law and tlie evidence.
2. “ That the State failed to prove malice.”
*620■ There is no question of law presented in the motion. The Supreme Court lias jurisdiction in criminal cases on questions of law only. Art. 81, Cons. 1879.
Judgment affirmed.